 Case 1:19-cr-00253-TSE Document 419 Filed 12/07/20 Page 1 of 3 PageID# 2075




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division
UNITED STATES OF AMERICA               :
                                       :
          v.                           : CRIMINAL NO. 1:19-CR-253
                                       :
KRISOPHER LEE DALLMANN,                :    Hon. T.S. Ellis, III.
DOUGLAS M. COURSON,                    :
FELIPE GARCIA,                         :
JARED EDWARD JAUREGUI, and             :
PETER HUBER,                           :
   Defendants.                         :

                      JOINT MOTION TO CONTINUE TRIAL AND
                     NOTICE FOR ADVICE OF COUNSEL DEFENSE

       COMES NOW the Defendants and United States, by and through counsel, and

respectfully move this Honorable Court to continue the jury trial scheduled for January 19, 2021

and notice date for the advice of counsel defense. In support of this Motion, the parties state the

following:

       It appears that the recent aggressive spread of the Covid-19 pandemic may affect our trial

date. On November 16, 2020, the Chief Judge of the United States District Court for the Eastern

District of Virginia, the Honorable Mark S. Davis, issued General Order No. 2020-22 on

suspending all criminal jury trials for two months, in response to Covid-19 ravaging the United

States and the Commonwealth of Virginia. Since then, on December 2, 2020, the United States

District Court's Chief Judge for the Western District of Virginia, the Honorable Michael F.

Urbanski, issued Second Amended Standing Order 2020-10 and 2020-14, postponing all jury

trial until March 1, 2021. (See Ex.1). Given the ongoing public health crisis, it is conceivable that

Eastern District may take additional precautions and extend the criminal jury trial's

postponement beyond January 19, 2021. Since all of the defendants and witnesses must travel to

the District from Nevada and California for trial, the parties agree that it would be prudent to
 Case 1:19-cr-00253-TSE Document 419 Filed 12/07/20 Page 2 of 3 PageID# 2076




request a continuance now.

       Additionally, the Court has taken under advisement Mr. Dallmann's and Mr. Jaurequi's

motion to suppress and the government's renewed motion requesting confirmation of waiver of

attorney-client privilege. (Dkt. 415). The defendants who intend to assert the advice of counsel

defense are required to file notice in advance of trial. The deadline to disclose was originally set

for no later than ten days before trial; however, the deadline was changed to no later than forty

days before trial, December 10, 2020, based on the scheduled January 19, 2021 trial date.

Therefore, the parties respectfully request this Honorable Court to extend the deadline to disclose

advice of counsel defense to avoid prejudice to the defendants if required to disclose their

defense forty days before trial, and then subsequently, the trial is continued or suspended by

order. Defendant Yoany Vaillant does not join this motion.

       WHEREFORE, the parties, through counsel, respectfully request this Honorable Court to

continue the trial and notice deadline to disclose advice of counsel defense.


                                                      Respectfully Submitted,
                                                      KRISOPHER LEE DALLMANN,
                                                      DOUGLAS M. COURSON,
                                                      FELIPE GARCIA,
                                                      JARED EDWARD JAUREGUI, and
                                                      PETER HUBER

                                                      By Counsel for Kristopher Dallmann

                                                             /s/
                                                      Vernida R. Chaney
                                                      Chaney Law Firm PLLC
                                                      4120 Leonard Drive
                                                      Fairfax, VA 22030
                                                      Tel: 703-879-6650
                                                      Fax: 703-776-9008
                                                      vchaney@chaneylawfirm.com
Case 1:19-cr-00253-TSE Document 419 Filed 12/07/20 Page 3 of 3 PageID# 2077




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I will file the foregoing pleading with the
Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties.




                                                         /s/
                                                  Vernida R. Chaney
                                                  Chaney Law Firm PLLC
                                                  4120 Leonard Drive
                                                  Fairfax, VA 22030
                                                  Tel. 703-879-6650
                                                  Fax 703-776-9008
                                                  vchaney@chaneylawfirm.com
